Case 1:16-mc-02704-PAE Document 126 Filed 03/19/19 Page 1 of 2

 

 

 

 

 

USDC SDNY

DOCUMENT
UNITED sTATEs DISTRICT CoURT §I(S§:_TRON‘CAU“Y "`"#ED §
soUTHERN DISTRICT oF NEW YoRK ;-"__--- -- . '-
__ n _____________________ X DATE1.11.1:.1)¢,__3]1”\[[@\
IN RE: _ ._F.F_-_. ., .._ __ __ _

. 16-MD-2704 (PAE)
INTEREST RATE swAPs ANTITRUST LITIGATION ; 16-MC-2704 (PAE)
This Documenl‘ Relates to All Actions ORDER NO. 61
- ______ X

 

ORDER RESOLVING DISCOVERY DISPUTE
PAUL A. ENGELMAYER, District Judge:

The Court has reviewed the parties’ competing letters, Dkts. 733, 740, as to the upcoming
deposition of trueEX LLC CEO Sunil Hirani. Defendants seek leave to conduct 14 hours of
questioning on Mr. Hirani and to treat Mr. Hirani’s deposition as counting towards two
depositions of trueEX personnel. trueEX opposes this application and asks the Court to defer
judgment on the application for extended testimony until after the initial seven hours of
testimony.

lt is clear to the Court that substantial extended testimony from l\/lr. Hirani, beyond the
ordinary 7-hour limit, is justified for the reasons stated by defendants, including on account of
Mr. Hirani’s central role at trueEX and the duration of trueEX’s IRS business and of its claims
against defendants The Court accordingly grants defendants’ application for 14 hours of on-the-
clock testimony, with the deposition commencing on April 4 and continuing on April 5, and with
the deposition to be counted towards two depositions of trueEX personnel.

For counsel’s benetit, the Court considered an alternative arrangement, in which it would
have authorized 12 hours of testimony and invited submissions the night of April 4 as to whether
an additional 2 hours were warranted, while notifying counsel that the Court was highly likely to

authorize the additional two hours. The Court’s judgment, in the end, was that, given the number

Case 1:16-mc-O2704-PAE Document 126 Filed 03/19/19 Page 2 of 2

of parties that may need to question Mr. Hirani, it was better to have the authorized duration of

the deposition known at the outset.

SO ORDERED.

PM 74 @MMU

Paul A. Engelmayer
United States District Judge

Dated: March 19, 2019
New York, New York

